NON-FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 9 December 2015 and on 8 December 2016. It is noted, however, that applicant has not filed a certified copy of the 10-2015-0175269 application as required by 37 CFR 1.55.

Drawings
The drawings were received on 5 June 2018.  These drawings are acceptable.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
The abstract of the disclosure is acceptable.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01. The title should specify the return prevention unit feature.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, it is unclear if “a certain component” in line 2 of said claim refers to the same certain component recited in claim 10, upon which said claim depends, or to a different component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mackel et al. (U.S. Patent Application Pub. No. 2004/0029696).
Regarding claim 1, Mackel et al. discloses a centrifuge comprising: a rotary chamber 13 configured to rotate so that centrifugal force acts on a substance contained in the rotary chamber; a storage unit 9 and/or 19 configured to store a certain component (liquids) separated from the substance in the rotary chamber by the centrifugal force according to rotation of the rotary chamber; and a filter 11 located between the storage unit and the rotary chamber and through which the certain component, which is separated from the substance in the rotary chamber by the centrifugal force according to the rotation of the rotary chamber, passes to be stored in the storage unit, wherein the storage unit comprises a return prevention unit 15 configured to prevent the certain component, which is separated from the substance in the rotary chamber by the centrifugal force according to the rotation of the rotary chamber and is stored in the storage unit, from returning from the storage unit to the rotary chamber (for example, when the piston slide valve 15 is closed, the certain component (liquids) cannot return to the rotary chamber 13 (para. [0029]).
Regarding claim 2, Mackel et al. discloses wherein a vertical cross-section of the rotary chamber 13 narrows from a top portion to a bottom portion of the rotary chamber, 
Regarding claim 3, Mackel et al. discloses wherein the storage unit comprises a plurality of storage elements 17 arranged at locations that are symmetrical to each other with respect to a rotation center axis of the rotary chamber.
 Regarding claim 4, Mackel et al. discloses wherein the return prevention unit 15 is configured to allow a component, which has a smaller size than the certain component separated from the substance in the rotary chamber by the centrifugal force according to the rotation of the rotary chamber and being stored in the storage unit, to return from the storage unit to the rotary chamber (when the piston slide valve 15 is opened, liquid components in the storage unit 9 and/or 19, including a component which has a smaller size than the certain component, return to the rotary chamber 13 (para. [0029])).
Regarding claim 6, Mackel et al. discloses wherein the filter does not pass a component having a greater size than the certain component separated from the substance in the rotary chamber (para. [0025]).
Regarding claim 9, Mackel et al. discloses a cover configured to cover a top portion of the rotary chamber 13; and a storage cover configured to cover a top portion of the storage unit 9 and/or 19 (top portion of drum 7; Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mackel et al. (U.S. Patent Application Pub. No. 2004/0029696) in view of Leach et al. (U.S. Patent No. 8,790,519).
Regarding claim 7, Mackel et al. does not disclose wherein a size of a mesh of the filter ranges from 1 µm to 2000 µm.
Leach et al. discloses a centrifuge wherein a size of a mesh of the filter ranges from 1 µm to 2000 µm (col. 3 lines 55-57). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding claim 8, Mackel et al. and Leach et al. do not specifically teach wherein a size of a mesh of the filter ranges from 10 µm to 1000 µm. However, Leach et al. teaches a mesh size of about 1270 µm (col. 3 lines 55-57). It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); see also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933). See MPEP 2144.05. In this case, Leach et al. teaches a range that lies close to the claimed range. Without evidence to indicate why a size of a mesh of the filter ranging from 10 µm to 1000 µm is critical, it would have been obvious for one having ordinary skill in the art to have provided the centrifuge of Mackel et al. in view of Leach et al. with a mesh size in the claimed range without producing any new or unexpected results.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Claims 10, 12 and 13 are allowable because the prior art does not teach or suggest allowing the certain component stored in the storage unit to remain in the storage unit by decreasing the centrifugal force according to the rotation of the rotary .
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art does not teach or suggest wherein the return prevention unit has an inclined surface that is inclined upwards from a bottom of the storage unit to a top portion of the return prevention unit that is connected to the rotary chamber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUYI S LIU whose telephone number is (571)272-0496.  The examiner can normally be reached on MON - THURS 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHUYI S. LIU/
Examiner
Art Unit 1774



/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774